Exhibit 10
EXECUTION VERSION



October 12, 2018
William M. Brown
Address on file with the Company
Dear Bill:
This letter memorializes our recent discussions regarding the terms of your
employment with Harris Corporation (the “Company”) following the completion of
the merger (the “Merger”) contemplated by the Agreement and Plan of Merger among
the Company, L3 Technologies, Inc. (“L3”) and Leopard Merger Sub Inc., dated as
of October 12, 2018 (the “Merger Agreement”). Except as modified herein, the
terms of your Employment Agreement, entered into on October 8, 2011 (the
“Employment Agreement”), and your Executive Change in Control Severance
Agreement, entered into on November 1, 2011 (the “CIC Agreement”), will remain
in full force and effect. Capitalized terms not defined herein have the meanings
ascribed to them in the Employment Agreement. In the event that (i) your
employment with the Company terminates for any reason prior to the Closing Date
(as defined in the Merger Agreement) or (ii) the Merger Agreement is terminated
prior to the closing of the Merger, this letter will automatically terminate and
be of no further force or effect and neither of the parties will have any
obligations hereunder.
1.
Position.

For the period commencing on the Closing Date and ending on the second
anniversary of the Closing Date (the “Initial Period”), you will continue to
serve as the Chief Executive Officer of the Company and report directly to the
Company’s Board of Directors (the “Board”). You will also continue to serve as
Chairman of the Board after the Closing Date. During the Initial Period, (i) you
will be responsible for oversight of enterprise-wide functions, (ii) positions
such as the President and Chief Operating Officer, Chief Financial Officer,
Chief Strategy Officer, Human Resources Officer, General Counsel, Chief
Technology Officer and Chief Information Officer will report directly to you,
(iii) the President and Chief Operating Officer will be responsible for
oversight of operational functions, (iv) positions such as the presidents of
each operating segment, business development, supply chain, manufacturing and
other operating functions will report directly to the President and Chief
Operating Officer and (v) you and the President and Chief Operating Officer will
(x) establish and co-chair an integration steering committee to be composed of
executives and other employees to be mutually selected by you and the Chief
Operating Officer and President of the Combined Company (as defined in the
Merger Agreement) and (y) have joint responsibility for overseeing the officer
of the Combined Company that is responsible for leading the integration process
of the businesses of the Company and L3 following the Closing Date.
For the period commencing on the second anniversary of the Closing Date and
ending on the third anniversary of the Closing Date (the “Subsequent Period”),
you will serve as Executive Chairman of the Board and report directly to the
Board. As Executive Chairman during the Subsequent Period, your duties and
responsibilities will be determined by the Board in good faith in consultation
with you and will be consistent with your position.






SC1:4765190.7

--------------------------------------------------------------------------------




On the third anniversary of the Closing Date, you will retire as an officer and
employee of the Company and will resign as a member of the Board.
2.
Compensation.

During the Initial Period, your annual base salary will be $1,450,000, your
target annual cash bonus award will be $2,500,000, the target value of your
annual long-term incentive awards will be $10,250,000 and in no case will your
annual base salary, annual bonus target, annual bonus payment, target value of
your annual long-term incentive award or annual long-term incentive award be
less than that paid or granted by the Company to Christopher Kubasik (assuming
you remain employed for the full fiscal year in respect of which such bonus or
award is earned).1 To the extent that normal annual compensation review cycles
occur prior to Closing, the Company may (but is not required to) adjust your
compensation elements to amounts not exceeding the contemplated levels in the
preceding sentence.
During the Subsequent Period, your annual base salary, target annual cash bonus
award and target value of your long-term incentive awards will be determined by
the Compensation Committee of the Board (the “Compensation Committee”) prior to
the commencement thereof; provided that in no event will your annual base
salary, annual bonus target, annual bonus payment, target value of your annual
long-term incentive award or annual long-term incentive award be less than that
paid or granted by the Company to Christopher Kubasik (assuming you remain
employed for the full fiscal year in respect of which such bonus or award is
earned). Notwithstanding the foregoing, the Compensation Committee will retain
discretion to increase, but not decrease, the amount of your annual base salary,
annual bonus target, annual bonus payment, target value of your annual long-term
incentive award and your annual long-term incentive award at any time during the
Initial Period and Subsequent Period, provided that any adjustment applied to
such amounts will be equally applied to Christopher Kubasik’s annual base
salary, annual bonus target, annual bonus payment, target value of his annual
long-term incentive award and his annual long-term incentive award, as
applicable. Commencing January 1, 2020, you will be eligible for benefits and
perquisites at levels no less favorable than those provided to Christopher
Kubasik.
No later than 30 days following the Closing Date (or, if that date occurs within
a “quiet period” under the Company’s equity grant policy, the first trading date
following the end of such “quiet period”), you will receive a one-time
integration award comprised of (i) performance stock units with a target value
of $2,500,000 (the “Integration PSUs”) and (ii) performance-based non-qualified
stock options with a grant date value of $5,000,000 and a 10-year term (the
“Integration Options” and collectively, with the Integration PSUs, the
“Integration Award”). Both components of the Integration Award will be subject
to three-year cliff-vesting. The Integration PSUs will be subject to a 0 to 2
times target payout for the achievement of cost synergy goals from the Closing
Date through December 31, 2021 and a separate 0.5 to 2 times modifier of any
such earned payouts for achievement of a cumulative earnings per share goal over
the same period, in each case as established by the Compensation Committee in
good faith in consultation with you and communicated to you at the time of
grant. The actual earned value of the Integration PSUs will be determined by the
Compensation Committee based on its assessment of the achievement of the
applicable performance objectives. The Integration PSUs will accrue dividends in
an amount equal
 

1. Company has right to make appropriate adjustments for 7/1/19-12/31/19 stub
period.



2


SC1:4765190.7

--------------------------------------------------------------------------------




to the cash dividends or other distributions, if any, which are paid during the
performance period and will be paid upon settlement of the earned Integration
PSUs. The Integration Options will be subject to a performance-vesting condition
such that the award will vest and become exercisable only if 80% of the cost
synergy goal is achieved. The Integration Award will be in addition to the
long-term incentive award opportunity in the preceding paragraphs and the
Integration Award will be on terms and conditions determined by the Compensation
Committee that are the same as the equity-based integration awards granted to
other senior executives of the Company generally.
3.
Termination of Employment.

Involuntary Termination During the Initial Period
If, during the Initial Period, your employment terminates other than by reason
of a “Nonqualifying Termination” (as defined in the CIC Agreement), you will be
entitled to: (i) the compensation and benefits and other rights provided under
the CIC Agreement (provided that the multiplier used in Section 3(a)(2) of the
CIC Agreement to determine your lump sum cash severance amount pursuant to such
clause will be “three (3) times” and the length of the in-kind benefit
continuation period under Section 3(b) of the CIC Agreement will be “three (3)
years”) (the “CIC Severance Benefits”), (ii) a portion of the Integration Award
(one-third of the Integration Award if the date of termination occurs during the
first year of the Initial Period and two-thirds of the Integration Award if the
date of termination occurs the second year of the Initial Period) will remain
outstanding and eligible to vest (with the remaining portion forfeited) for the
remainder of the applicable performance period based on the attainment of the
applicable performance goals and option exercisability for the life of the award
for any Integration Options that satisfy the performance-vesting condition,
(iii) monthly cash payments in an amount determined by the Board at the time of
your termination (the “Benefit Continuation Payments”) in lieu of providing you
any in-kind medical and prescription drug benefit continuation from the end of
the three year benefit continuation period provided under Section 3(b) of the
CIC Agreement until you reach age 65 (or, if earlier, the date you become
eligible to receive comparable benefits from another employer; provided, that
your right to receive Benefit Continuation Payments hereunder shall resume in
the event you subsequently become ineligible for such benefits from another
employer) and (iv) subject to your compliance with Sections 10(a), 10(b) and 11
of the Employment Agreement, the following treatment of your outstanding
equity-based awards other than the Integration Award (the “Equity Vesting
Rights”):
A.
each stock option will become fully vested and exercisable immediately prior to
the termination of your employment, and each option (whether it became vested
immediately prior to termination or was previously vested) will remain
exercisable for the life of the award;

B.
each restricted stock unit shall become fully vested and promptly issuable for
one share of the Company’s common stock pursuant to its terms; and

C.
each performance share unit or performance restricted stock unit will remain
outstanding and (A) if your termination occurs prior to the end of the
applicable performance period, the units will remain outstanding and eligible to
vest for the remainder of the applicable performance period based on the
attainment of the applicable performance goals (and any requirement for you to
remain employed will be waived); and (B) if your termination occurs after the
end of the applicable



3


SC1:4765190.7

--------------------------------------------------------------------------------




performance period and there is a requirement for you to remain employed for a
subsequent vesting period, such requirement shall be waived and the number of
shares earned with respect to such performance period shall become fully vested.
Involuntary Termination During the Subsequent Period
If, during the Subsequent Period, your employment is terminated by the Company
without “Cause” (other than by reason of death or “Disability”) or if you resign
as a result of a “Constructive Termination” (as such terms are defined in your
Employment Agreement), you will be entitled to: (i) the CIC Severance Benefits
provided that two-thirds of the cash severance payable under Section 3(a)(2) of
the CIC Agreement will be paid in substantially equal monthly installments over
the 24-month period commencing in the month following the month in which your
termination occurs, with the remaining one-third paid in a lump sum upon your
termination, (ii) the Equity Vesting Rights, (iii) the Integration Award will
remain outstanding and eligible to vest for the remainder of the applicable
performance period based on the greater of target performance and actual
attainment of the applicable performance goals, with the Integration Options
being exercisable for the life of the award and (iv) the Benefit Continuation
Payments.
Retirement at the End of the Subsequent Period
Upon your retirement at the end of the Subsequent Period, you will not be
entitled to any cash severance, but will be entitled to receive: (i) the Equity
Vesting Rights, (ii) payment or vesting, as applicable, of the Integration Award
based on actual performance, with Integration Options that satisfy the
performance-vesting condition being exercisable for the life of the award,
(iii) the Company-paid COBRA benefits described in Section 9(c)(iii)(D) of the
Employment Agreement, (iv) the Benefit Continuation Payments, provided such
amounts will instead run from the end of the 18 month COBRA continuation period
provided under Section 9(c)(iii)(D) of the Employment Agreement and (v) for 12
months following your retirement, (A) exclusive use of an office suite procured
by Company outside of the Company’s premises and (B) administrative support
provided by an employee of the Company on an exclusive basis and at a level
commensurate with that provided as of the date of your retirement.
Release Requirement
All separation payments and benefits in this Paragraph 3 will be subject to your
execution and non-revocation of a release of claims in favor of the Company and
its affiliates, consistent in substance with the releases of claims used at the
time by the Company in connection with separations of senior corporate
executives. The Company shall deliver to you the form of release of claims
within five business days of the date of your termination. For avoidance of
doubt, such release of claims shall be limited to a release of claims arising in
connection with your employment or service (or the termination thereof) and such
release of claims shall not include any restrictive covenants or otherwise
impose any additional obligations on you following your termination.
4.
Acknowledgments.

You acknowledge and agree that you will not have “Good Reason” under the CIC
Agreement nor will a “Constructive Termination” be deemed to occur under your
Employment Agreement, in each case, solely as a result of (i) the closing of the
Merger or the assignment to the


4


SC1:4765190.7

--------------------------------------------------------------------------------




President and Chief Operating Officer of the Company of the duties and
responsibilities specified in Paragraph 1 above, (ii) your transition to
Executive Chairman at the completion of the Initial Period or (iii) your
retirement after the Subsequent Period. For the avoidance of doubt, you shall
retain the right to terminate your employment with the Company for “Good Reason”
under the CIC Agreement and as a result of a “Constructive Termination” under
the Employment Agreement other than as specified above.
In addition, the definition of “Cause” contained in your CIC Agreement and your
Employment Agreement will include as a clause thereof, “an independent
third-party investigator mutually agreed to by you and the Company determines
that you have engaged in an act of personal misconduct that (1) is a willful and
substantial violation of the Company’s Corporate Policy on Equal Employment
Opportunity, Anti-Harassment and Non-Retaliation (or any successors thereto) and
there is a material risk that such action could cause meaningful harm to the
Company (reputationally or otherwise) or (2) gives rise to a material risk of
meaningful harm to the Company (reputationally or otherwise) under federal or
applicable state law for discrimination or sexual harassment to subordinate
employees”. Further, you agree that if the Board reasonably believes that facts
exist that may justify a termination of your employment for “Cause” under your
CIC Agreement (or, for actions committed after the second anniversary of the
Closing Date, your Employment Agreement), the Board retains the right to place
you on a paid leave of absence for up to 10 calendar days pending its
investigation of your conduct and the Board’s decision to place you on paid
leave will not constitute grounds for you to terminate your employment for “Good
Reason” under your CIC Agreement or be deemed a “Constructive Termination” under
your Employment Agreement; provided, that nothing shall alter the Company’s
obligations under this letter or your CIC Agreement or Employment Agreement, as
applicable, and you shall continue to vest in any outstanding equity awards and
other benefits during such period of paid leave.
You acknowledge and agree that Section 10 of your Employment Agreement (Certain
Covenants) and Section 11 of your Employment Agreement (Confidentiality;
Intellectual Property) are not modified by this letter and accordingly, remain
in full force and effect.
5.
Miscellaneous.

This letter will be governed and construed in accordance with the laws of the
State of Florida, without regard to conflicts of laws principles thereof;
provided that all matters relating to the amendment of your CIC Agreement will
be governed and construed in accordance with the laws of the State of Delaware
pursuant to Section 16 thereof. This letter may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. The invalidity or
unenforceability of any provision of this letter will not affect the validity or
enforceability of any other provision hereof, and this letter will be construed
as if such invalid or unenforceable provision were omitted (but only to the
extent that such provision cannot be appropriately reformed or modified). Upon
the expiration or other termination of this letter, the respective rights and
obligations of the parties hereto will survive such expiration or other
termination to the extent necessary to carry out the intentions of the parties
under this letter. This letter may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement. Prior to the Closing Date the parties agree not to amend
this letter without the consent of L3.
[Signature Page Follows]



We thank you for your past service and are looking forward to your continued
leadership.
Sincerely,
HARRIS CORPORATION
By:    /s/ Terry D. Growcock        
Name:    Terry D. Growcock
Title:    Lead Independent Director








I agree with and accept the terms and conditions of this letter:






/s/ William M. Brown        
Name: William M. Brown
Date: October 12, 2018


5


SC1:4765190.7